          Case 1:21-cv-00445-CJN Document 50-2 Filed 06/23/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., DOMINION                       )
 VOTING SYSTEMS, INC., and DOMINION                )
 VOTING SYSTEMS CORPORATION,                       )
                                                   )
          Plaintiffs,                              )
                                                   )
              v.                                   )      Case No. 1:21-cv-00445-CJN
                                                   )
 MY PILLOW, INC., and MICHAEL J.                   )
 LINDELL,                                          )
                                                   )
         Defendants.                               )

            [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
           ADMISSION PRO HAC VICE OF ATTORNEY RODNEY A. SMOLLA

         Upon consideration of Plaintiffs’ Motion for Admission Pro Hac Vice of Attorney

Rodney A. Smolla in the above-captioned matter and the Declaration of Rodney A. Smolla in

support thereof, and it appearing that there is good cause to grant the motion, it is hereby

         ORDERED, that Plaintiffs’ Motion for Admission Pro Hac Vice of Attorney

Rodney A. Smolla be, and the same hereby is, GRANTED; and it is

         FURTHER ORDERED, that Rodney A. Smolla be allowed to appear pro hac vice in

court proceedings in the above-captioned matter.

         SO ORDERED this _____ day of __________ 2021.


Dated:




                                              UNITED STATES DISTRICT JUDGE
